                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                           8:19CV276
BACHMAN,    and  C.   ANDREW
BACHMAN,
                                                          ORDER
                    Plaintiffs,

      vs.

JOHN Q. BACHMAN, and LEAF
SUPREME      PRODUCTS,          LLC, A
Nebraska Limited Liability Co.;

                    Defendants.



      After conferring with counsel, and for the reasons stated on the record,
(Filing No. 43, audio file),

      IT IS ORDERED:

      1)     Plaintiffs’ motion to strike Defendants’ answer, (Filing No. 37), is
             denied.

      2)     Plaintiffs’ objection to permitting the defendants to perform any
             discovery before responding to the pending motion for summary
             judgment, (Filing No. 41), is overruled.

      3)     Defendants’ deadline for responding to the plaintiffs’ motion for
             summary judgment, (Filing No. 27), is stayed pending further order
             of the court.

      4)     The parties shall review the Nebraska magistrate judges’ practices
            posted at the court’s Civil Case Management website page.1

      5)    Counsel for the parties shall confer and, on or before October 7,
            2019, they shall either file or email to my chambers
            (zwart@ned.uscourts.gov) their joint or separate Rule 26(f)
            Reports,    a    copy     of    which    can    be    found    at
                                               2
            http://www.ned.uscourts.gov/forms.

      6)    A telephonic conference with the undersigned magistrate judge will
            be held on October 10, 2019 at 10:00 a.m. to discuss the case
            progression schedule.        Counsel shall use the conferencing
            instructions assigned to this case to participate in the call.

      September 19, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




      1
       (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-management).
      2
       See https://www.ned.uscourts.gov/forms. The parties are hereby notified
or reminded that the Rule 26(f) Report for civil cases pending in the District of
Nebraska has been substantially modified, with an effective date of January 1,
2019.
